

Exhibit 10.5
 
Amended effective January 1, 2013
HOSPIRA, INC. NON-EMPLOYEE DIRECTORS’ FEE PLAN
SECTION 1
PURPOSE
Hospira, Inc. Non-Employee Directors’ Fee Plan (the “Plan”) has been established
by Hospira, Inc. (the “Company”), effective as of April 30, 2004 (the “Effective
Date”) to attract and retain as members of its Board of Directors persons who
are not employees of the Company or any of its subsidiaries but whose business
experience and judgment are a valuable asset to the Company and its
subsidiaries. The Plan provides for the payment to Directors of fees in the form
of some or all of the following: Annual Retainer Fees, Committee Chairman Fees,
Meeting Fees and Restricted Stock awards (generally, the “Director Fees”).
SECTION 2
DIRECTORS COVERED
As used in the Plan, the term “Director” means any person who is elected to the
Board of Directors of the Company as of the Effective Date or at any time
thereafter, and is not an employee of the Company or any of its subsidiaries.
SECTION 3
FEES PAYABLE TO DIRECTORS
3.1    Annual Board Retainer Fee. Each Director shall be entitled to an annual
retainer fee (the “Annual Board Retainer Fee”) to be paid quarterly, on the last
business day of each calendar quarter for which the Director served in the
capacity as a Director (excluding, on a pro rata basis, any portion of the
quarter in which he did not serve in such capacity). The amount of the Annual
Board Retainer Fee shall be as determined from time to time in the sole
discretion of the Board of Directors of the Company (the “Board”), with such
amount currently set at Sixty-Five Thousand Dollars ($65,000) per year.
3.2    Annual Committee Retainer Fee. A director who serves on any committee
created by the Board shall be entitled to an additional annual retainer fee (the
“Annual Committee Retainer Fee”) to be paid quarterly, on the last business day
of each calendar quarter for which the Director served in the capacity as a
committee member (excluding, on a pro rata basis, any portion of the quarter in
which he did not serve in such capacity). The amount of the Annual Committee
Retainer Fee shall be as determined from time to time in the sole discretion of
the Board, with such amount currently set as follows: (i) Five Thousand Dollars
($5,000) per year for each of the Science, Technology and Quality Committee,
Governance and Public Policy Committee, and any other permanent or temporary
committee established by the Board; (ii) Ten Thousand Dollars ($10,000) per year
for the Compensation

 
 
 




--------------------------------------------------------------------------------



Committee; and (iii) Seventeen Thousand and Five Hundred Dollars ($17,500) per
year for the Audit Committee.
3.3    Committee Chairman Fee. A Director who serves as Chairman of any
committee created by the Board shall be entitled to an additional annual
retainer fee (the “Committee Chairman Fee”) to be paid quarterly, on the last
business day of each calendar quarter for which the Director served in the
capacity as a committee chairman (excluding, on a pro rata basis, any portion of
the quarter in which he did not serve in such capacity). The amount of the
Committee Chairman Fee shall be as determined from time to time in the sole
discretion of the Board, with such amount currently set as follows: (i) Twelve
Thousand and Five Hundred Dollars ($12,500) per year for each of the Science,
Technology and Quality Committee, Governance and Public Policy Committee, and
any other permanent or temporary committee established by the Board; (ii) Twenty
Thousand Dollars ($20,000) per year for the Compensation Committee; and (ii)
Twenty Five Thousand Dollars ($25,000) per year for the Audit Committee.
3.4    Global Travel Allowance Fee. A global travel allowance fee (the “Global
Travel Allowance Fee”) shall be paid to compensate a Director for international
travel to attend a meeting of the Board or any committee thereof. The Global
Travel Allowance Fee shall be paid on the last business day of the calendar
quarter in which the meeting was held. International travel shall be deemed to
occur whenever the Director is required to fly from his or her principal
domicile over either the Atlantic Ocean or the Pacific Ocean, or to another
country in which the flight is greater than six (6) hours. The amount of the
Global Travel Allowance Fee shall be as determined from time to time in the sole
discretion of the Board, with such amount currently set at Two Thousand Dollars
($2,000).
3.5    Chairman of the Board Fees. A Director who serves as Chairman of the
Board shall be entitled to an additional annual retainer fee (the “Chairman of
the Board Fee”) to be paid quarterly, on the last business day of each calendar
quarter for which the Director served in the capacity as Chairman of the Board
(excluding, on a pro rata basis, any portion of the quarter in which he did not
serve in such capacity). The amount of the Chairman of the Board Fee shall be as
determined from time to time in the sole discretion of the Board, with such
amount currently set at Forty Five Thousand Dollars ($45,000) per year. This
amount is in addition to the Annual Board Retainer Fee set forth in Section 3.1.
SECTION 4
RESTRICTED STOCK
4.1    Annual Restricted Stock Award.
(i)
Effective as of January 1, 2013, each Director shall be granted shares of the
Company’s Common Stock, par value $0.01 per share (the “Stock”), with such stock
subject to certain restrictions set forth below (the “Restricted Stock”); and
any such Director who also serves as Chairman of the Board shall be granted
additional Restricted Stock (“Chairman’s Restricted Stock”), which shall also be
subject to the same restrictions set forth below. The Restricted Stock and


 
2

 




--------------------------------------------------------------------------------



Chairman’s Restricted Stock shall be granted automatically to the Director on
the later of (a) the fifth business day after the public release of the
Company’s earnings for the previous calendar year or (b) the day of completion
of the regularly scheduled meeting of the Compensation Committee in February,
which shall be a business day (the “Grant Date”).
(ii)
The number of shares covered by the Restricted Stock award shall be equal to
that number of shares whose aggregate value (based on the Fair Market Value of a
share of Stock on the date of grant) equals One Hundred Fifty Thousand Dollars
($150,000), rounded down to the next whole share; and the number of shares
covered by the Chairman’s Restricted Stock award shall be equal to that number
of shares whose aggregate value (based on the Fair Market Value of a share of
Stock on the date of grant) equals One Hundred Ten Thousand Dollars ($110,000),
rounded down to the next whole share.

(iii)
Notwithstanding anything contained in this Section 4.1 to the contrary: a
Non-Employee Director, who is elected between any Grant Dates, shall
automatically be granted Restricted Stock on the last business day of the
calendar quarter in which such Director is elected; provided, however, that the
number of shares of the Restricted Stock granted to such Director shall be equal
to that number of shares (rounded to the next whole share) whose aggregate value
(based on the Fair Market Value of a share of Stock on the date of grant) equals
One Hundred Fifty Thousand Dollars ($150,000), multiplied by the fraction of A
over 12, with “A” being the number of whole calendar months between the first
day of the month coinciding with or immediately following such Director’s
election and first day of the month during which the next Grant Date is
scheduled to occur; and (b) the number of shares of Chairman’s Restricted Stock
for a Non-Employee Director who is appointed Chairman of the Board between any
Grant Dates shall be equal to that number of shares (rounded to the next whole
share) whose aggregate value (based on the Fair Market Value of a share of Stock
on the date of grant) equals One Hundred Ten Thousand Dollars ($110,000),
multiplied by the fraction of A over 12, with “A” being the number of whole
calendar months between the first day of the month coinciding with or
immediately following such Director’s appointment as Chairman of the Board and
the first day of the month during which the next Grant Date is scheduled to
occur. The term “Fair Market Value” shall be as defined in the 2004 Plan (as
defined in Section 6.6 below).

4.2    Issuance of Certificates. Each certificate issued in respect of the
Restricted Stock Award shall be registered in the name of the Director and shall
be deposited in a bank designated by the Company or retained by the Company. The
certification of shares is conditioned upon the Director endorsing in blank a
stock power for the covered shares. During the Restricted Period, all
certificates evidencing the Restricted Stock will be imprinted with the
following legend: “The securities evidenced by this certificate are subject to
the transfer restrictions, forfeiture restrictions and other provisions of the
Restricted Stock Agreement dated [insert date] between Hospira, Inc. and [insert
Director name].” Upon lapse of the

 
3

 




--------------------------------------------------------------------------------



Restriction Period, the Director shall be entitled to have the legend removed
from certificates representing the shares.
4.3    Rights. Upon issuance of the certificates, the Directors in whose names
they are registered shall, subject to the restrictions of this Section 4, have
all of the rights of a shareholder with respect to the shares represented by the
certificate, including the right to vote such shares and to receive cash
dividends and other distributions thereon.
4.4    Forfeiture Period. All Restricted Stock granted under this Section 4
shall be subject to forfeiture pursuant to Section 4.5 for a period (the
"Forfeiture Period") commencing with the date of the award and ending on the
earliest of the following events:
(i)
The one-year anniversary of the date of grant of Restricted Stock;

(ii)
The date of the Director’s death or disability; or

(iii)
The date of a Change in Control (as defined in Section 5 of the 2004 Plan).

4.5    Forfeiture. In the event that the Director’s date of termination occurs
during the Forfeiture Period, the Director shall forfeit any and all rights and
interests with respect to such unvested Restricted Stock (or Restricted Stock
Units, if a Deferral Election, under Section 10 below, is applicable) and the
Company shall have the right to cancel any such certificates evidencing such
Restricted Stock.
4.6.      Restrictions on Sale.  All Restricted Stock granted under this Section
4 shall be subject to the following restrictions on sale beginning on the date
of grant and continuing, except as otherwise provided below in this Section 4.6,
for all periods while the Director is actively serving as a Director of the
Company (the “Restricted Period”):
(i)
The shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except: (a) to the extent that after the Forfeiture
Period such sale, assignment, transfer, pledge, hypothecation or other disposal
does not cause a Director to fail to meet the minimum holding requirements under
the Company’s then existing Company share retention and ownership guidelines for
Directors; or (b) if upon the end of the Forfeiture Period of a Director’s
Restricted Stock, the Restricted Stock becomes taxable to the Director, the
Company may withhold or arrange for the sale of the number of shares of such
Stock that have an aggregate Fair Market Value equal to the amount of tax
required to be withheld by the Company under applicable law.

(ii)
Except as provided in paragraph (i) of this Section 4.6, any additional common
shares of the Company issued with respect to shares covered by Awards granted
under this Section 4 as a result of any stock dividend, stock split or
reorganization, shall be subject to the restrictions and other provisions of
this Section 4.


 
4

 




--------------------------------------------------------------------------------



(iii)
A Director shall not be entitled to receive any shares prior to completion of
all actions deemed appropriate by the Company to comply with federal or state
securities laws and stock exchange requirements.



SECTION 5
CHANGE IN CONTROL
In the event of a Change in Control, (i) all Restricted Stock awards shall
become fully vested and shall no longer be subject to the restrictions set forth
in Section 4 of this Plan, and (ii) all Deferred Fees shall be paid to the
Director at such time and in such form as set forth in the Director’s Deferral
Election.
SECTION 6
OPERATION AND ADMINISTRATION


6.1    Administration.
(i)
The Plan and all benefits pursuant hereto shall be administered by the full
Board.

(ii)
The Board shall have the authority and discretion to interpret and administer
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan and to determine the terms and provisions of any award agreement made
pursuant to the Plan. All questions of interpretation with respect to the Plan,
the benefits established herein, the number of shares of Stock, or other
security, or rights granted and the terms of any agreements evidencing any of
the Director Fees (the “Award Agreements”), including the timing, pricing, and
amounts of Awards, shall be determined by the Board, and its determination shall
be final and conclusive upon all parties in interest. In the event of any
conflict between an Award Agreement and this Plan, the terms of this Plan shall
govern.

(iii)
Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Board may delegate to the officers or employees of the
Company and its subsidiaries the authority to execute and deliver such
instruments and documents, to do all such acts and things, and to take all such
other steps deemed necessary, advisable or convenient for the effective
administration of the Plan in accordance with its terms and purpose, except that
the Board may not delegate any discretionary authority with respect to
substantive decisions or functions regarding the Plan or benefits and awards
thereunder, including, but not limited to, decisions regarding the timing,
eligibility, pricing, amount or other material terms of such benefits or awards.
Any such delegation may be revoked by the Board at any time.

(iv)
To the extent that the Board determines that the restrictions imposed by the
Plan preclude the achievement of the material purposes of the benefit provided
herein


 
5

 




--------------------------------------------------------------------------------



in jurisdictions outside the United States, if applicable, the Board will have
the authority and discretion to modify those restrictions as the Board
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.
6.2    Limits of Liability.
(i)
Any liability of the Company or a subsidiary to any Director with respect to an
Award shall be based solely upon contractual obligations created by the Plan and
the applicable Award Agreement.

(ii)
Neither the Company nor a subsidiary, nor any member of the Board or any other
person participating in any determination of any question under the Plan, or in
the interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken or not taken in good faith under the
Plan except as may be expressly provided by statute.

6.3    Rights of Director. Nothing contained in this Plan or in any Award
Agreement (or in any other documents related to this Plan or to any award or
Award Agreement) shall confer upon any Director any right to continue in the
service of the Company or a subsidiary, constitute any contract or limit in any
way the right of the Company or a subsidiary to change such person’s
compensation or other benefits or to terminate the service of such person with
or without cause or confer any right on the part of such person to be nominated
for reelection to the Board, to be reelected to the Board or to be appointed to
any committee of the Board.
6.4    Form and Time of Elections. Any election required or permitted shall be
in writing, and shall be deemed to be filed when timely delivered to the
Secretary of the Company.
6.5    Action by Company. Any action required or permitted to be taken by the
Company shall be by resolution of the Board, or by action of one or more members
of the Board (including a committee of the Board) who are duly authorized to act
for the Board or (except to the extent prohibited by the provisions of Rule
16b-3, applicable local law, the applicable rules of any stock exchange, or any
other applicable rules) by a duly authorized officer of the Company.
6.6    Hospira, Inc. 2004 Long-Term Stock Incentive Plan. Any shares of Stock
awarded to, or subject to Awards granted to Directors under this Plan as
Director Fees shall be issued pursuant to the Hospira, Inc. 2004 Long-Term Stock
Incentive Plan (the “2004 Plan”), subject to all of the terms and conditions
herein. Except in the event of conflict, all provisions of the 2004 Plan shall
apply to this Plan. In the event of any conflict between the provisions of the
2004 Plan and this Plan, this Plan shall control, provided that the Director
Fees granted provided may not exceed the share limitations set forth in the 2004
Plan.
SECTION 7
MISCELLANEOUS

 
6

 




--------------------------------------------------------------------------------



7.1    Beneficiaries. Each Director or former Director entitled to payment of
Director Fees hereunder, from time to time may name any person or persons (who
may be named contingently or successively) to whom any Director Fees earned by
him and payable to him are to be paid in case of his death before he receives
any or all of such Director Fees. Each designation will revoke all prior
designations by the same Director or former Director, shall be in form
prescribed by the Company, and will be effective only when filed by the Director
or former Director in writing with the Secretary of the Company during his
lifetime. If a deceased Director or former Director shall have failed to name a
beneficiary in the manner provided above, or if the beneficiary named by a
Director or former Director dies before him or before payment of all the
Director’s or former Director’s Director Fees, the Company, in its discretion,
may direct payment in a single sum of any remaining Director Fees to either:
(iii)
any one or more or all of the next of kin (including the surviving spouse) of
the Director or former Director, and in such proportions as the Company
determines; or

(iv)
the legal representative or representatives of the estate of the last to die of
the Director or former Director and his last surviving beneficiary.

The person or persons to whom any deceased Director’s or former Director’s
Director Fees are payable under this section will be referred to as his
“beneficiary.”
7.2    Alienation of Rights. Payment of Director Fees will be made only to the
person entitled thereto in accordance with the terms of the Plan, and Director
Fees are not in any way subject to the debts or other obligations of persons
entitled thereto, and may not be voluntarily or involuntarily sold, transferred
or assigned.
7.3    Facility of Payment. When a person entitled to a payment under the Plan
is under legal disability or, in the Company’s opinion, is in any way
incapacitated so as to be unable to manage his financial affairs, the Company
may direct that payment be made to such person’s legal representative, or to a
relative or friend of such person for his benefit, and with respect to the
Director’s Stock Unit Account (defined in Section 9 below), if any, any
distribution shall be pursuant to the Director’s beneficiary designation form,
as may be on file with the Company. Any payment made in accordance with the
preceding sentence shall be in complete discharge of the Company’s obligation to
make such payment under the Plan.
7.4    Unfunded Plan. Any obligation to pay cash or Deferred Fees under this
Plan shall constitute an unfunded unsecured obligation of the Company. The
Company may, but shall not be obligated to, establish a trust to hold assets for
the purpose of satisfying obligations under this Plan.
7.5    Adjustment Provisions. In the event of a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), in
addition to any adjustments made pursuant to Section

 
7

 




--------------------------------------------------------------------------------



3.4 of the 2004 Plan, the Board may adjust the Director Fees (including Deferred
Fees) to preserve the benefits or potential benefits of participation in the
Plan.
7.6    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
SECTION 8
AMENDMENT AND DISCONTINUANCE
8.1    The Board may, at any time, amend or terminate the Plan, and may amend
any Award Agreement, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Director (or, if the
Director is not then living, the affected beneficiary), adversely affect the
rights of any Director or beneficiary under any Award granted under the Plan
prior to the date such amendment is adopted by the Board; and further provided,
that adjustments pursuant to Section 9.4 shall not be subject to the foregoing
limitations of this Section 8. Subject to Section 9.4, any amendment or
discontinuance of the Plan shall be prospective in operation only, and shall not
affect the payment of any Director Fees theretofore earned by any Director, or
the conditions under which any such fees are to be paid or forfeited under the
Plan. The Compensation Committee shall have the authority to make “minor
amendments” to the Plan. For purposes of the foregoing, a “minor amendment” is
any amendment which is solely designed to achieve compliance with applicable
legislation or regulation. Notwithstanding the foregoing or any provision to the
contrary, the Plan shall not be terminated at any time when the Company is
experiencing a downturn in its financial health.
SECTION 9
ELECTIVE DEFERRALS
9.1    DEFERRAL ELECTION


(i)
Annual Deferral Election. A Director who would otherwise be entitled to receive
Director Fees in the form of shares of Stock or a cash payment under the terms
of the Plan may instead elect to defer delivery of all or a portion of such
fees, subject to the following terms of this Section 9 (once deferred, the
“Deferred Fees”). An election to defer the Director Fees shall be made on an
election form (the “Deferral Election”). The form of distribution of the
Deferred Fees shall be elected by the Director on the Deferral Election form,
which may be either (a) a lump sum payment on the first business day following
the quarter within which the Director’s service on the Board terminates (the
“Distribution Commencement Date”) or (b) annual installments for a number of
years, not exceeding 10, payable on the Distribution Commencement Date and each
anniversary thereof. Except as provided in paragraphs (ii) and (iii) of this
Section 9.1, any Deferral Election shall be made in the calendar year before the
year in which the Director Fees are payable and shall be irrevocable as of the
first day of the year for which it is to be effective. Deferral Elections shall
remain in effect with respect to any future year


 
8

 




--------------------------------------------------------------------------------



unless a new election with respect to such year is filed in accordance with
paragraph (iii) of this Section 9.1.
(ii)
Deferral Election for New Directors. Notwithstanding the foregoing, a Deferral
Election by a Director upon first becoming a member of the Board must be
submitted within 30 days after becoming a Director and shall be effective for
all fees paid for services performed following the date on which the election is
received by the Company. Any such Deferral Elections shall be irrevocable as of
its effective date and shall remain in effect with respect to the calendar year
in which it was made and any future year unless a new election with respect to
Deferral Election is filed in accordance with paragraph (iii) of this Section
9.1.

(iii)
Subsequent Changes to Initial Deferrals.

(a)
Deferral Elections shall remain in effect with respect to Director Fees to be
paid in any future year unless a new election with respect to such year is filed
by the Director making the change prior to the year to which it is intended to
apply; and

(b)
A Director may elect to change the timing or form of distribution for his or her
Deferred Fees (a “Subsequent Election”), provided the Subsequent Election is
made at least 12 months before the date of the first scheduled payment, if any;
the Subsequent Election is not effective for at least 12 months after the date
of the election; and the first payment under the Subsequent Election must be
delayed for at least five years from the date it otherwise would have been paid.
Notwithstanding the foregoing provisions of this subparagraph (b), payment of
the Deferred Fees shall begin under the terms of a Director’s most current
Deferral Election as of first business day following the quarter within which
the Director’s services on the Board terminates due to a death or disability.
For this purpose, “disability” shall mean that the Director is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

(c)
During 2007 and 2008, a Director may elect to change the timing or form of
distribution for his Deferred Fees without meeting the foregoing requirements,
provided that no Director whose Distribution Commencement Date occurs (or would
otherwise occur) within 2007 may make or change a payment election during 2007
and no Director whose Distribution Commencement Date occurs (or would otherwise
occur) within 2008 may make or change a payment election during 2008.

(iv)
Conversion of Cash or Restricted Stock to Stock Units. Deferred Fees shall be
credited to a Stock Unit Account (as defined below) under this Section 9 as
follows:


 
9

 




--------------------------------------------------------------------------------



(a)
Cash-based Deferred Fees shall be converted to Stock Units by dividing the
cash-based fees the Director elected to defer by the Fair Market Value of the
Stock as of the date the Director would have had a right to payment of such
Director Fees had the Director not made a Deferral Election.

(b)
Stock-based Deferred Fees shall be converted to that number of Stock Units equal
to that number of shares of Restricted Stock the Director elected to defer.

9.2    ACCOUNTS
(i)
Stock Unit Account. A “Stock Unit Account” shall be maintained on behalf of each
Director who elects to defer all or a portion of his Director Fees under this
Section 9, for the period during which delivery of such fees is deferred. A
Director’s Stock Unit Account shall be subject to the following adjustments:

(a)
The Stock Unit Account will be credited with Stock Units as of the date on which
the Director would have been entitled to payment of the cash-based fees or the
date on which the Director would have been granted the Restricted Stock award,
both as if the Director had not made a Deferral Election with respect to such
fees.

(b)
As of each dividend payment date for the Stock, the Director’s Stock Unit
Account shall be credited with additional Stock Units (including fractional
Stock Units) equal to (i) the amount of the dividend that would be payable with
respect to the number of shares of Stock equal to the number of Stock Units
credited to the Director’s Stock Unit Account on the dividend record date,
divided by (ii) the Fair Market Value of a share of Stock on the dividend
payment date.

(c)
As of the date of any distribution with respect to a Director’s Stock Unit
Account under Section 9.3, the Stock Units credited to a Director’s Stock Unit
Account shall be reduced by the amounts distributed to the Director.

(ii)
Statement of Accounts. As soon as practicable after the end of each Plan Year,
the Company shall provide each Director having an Stock Unit Account under the
Plan with a statement of the transactions in his Stock Unit Account during that
year and his account balance as of the end of the year.

9.3    DISTRIBUTIONS
(i)
General. Subject to the terms of this Section 9.3, a Director shall specify, as
part of his Deferral Election with respect to Deferred Fees, the time and form
of the distribution of the amounts deferred pursuant to such election. In the
event that an election with respect to the timing or form of distribution is not
in effect as of the date of the Director’s termination (including a termination
due to the


 
10

 




--------------------------------------------------------------------------------



Director’s death), the Director’s entire Stock Unit Account shall be distributed
in a single lump sum stock payment within 60 days following the first
anniversary of the Director’s date of termination or death.
(ii)
If a scheduled distribution date would otherwise occur after a dividend record
date but before the payment of the dividend, the distribution may, in the
discretion of the Board, be deferred (but not more than 30 days) until the
dividend payment date.

(iii)
In determining a Director’s right to distributions under this Section 9.3, the
vesting provisions of Section 4 of the Plan shall apply to the Stock Units
credited to the Director’s Stock Unit Account as though each unit represented
one share of Stock, and with all units attributable to payment of dividends
being fully vested as of the date they are credited to the Director’s Stock Unit
Account.

9.4    Termination of Deferral by Company. The Board shall retain the right to
terminate, at any time, for any reason, or no reason, the deferral provisions
under this Section 9 (which may, but need not, be in conjunction with a
termination of the Plan), and shall distribute all Stock Unit Accounts to
Directors provided (i) the Company terminates all non-qualified deferred
compensation arrangements of the same type as this Plan at the same time that
the Plan is terminated; (ii) except for payments that would be payable if the
termination had not occurred, the Company makes no payments to Directors for 12
months but makes all payments within 24 months; and (iii) the Company adopts no
new non‑qualified deferred compensation arrangement of the same type as this
Plan for three years. Notwithstanding the foregoing or any provision to the
contrary, the Plan shall not be terminated at any time when the Company is
experiencing a downturn in its financial health.



 
11

 


